Title: Thomas Jefferson’s Notes on Household Consumption, 3 June 1809–23 October 1811
From: Jefferson, Thomas
To: 


          
            
               
              
              1809.
            
            
              June
               3.
                a beef purchased Apr. 15. weighing the 4. quarters 637 ℔
            
            
              
               
              and another supposed to weigh about
            
            
              
              
              have lasted to this day, to wit 7. weeks. this is about 20.℔ of beef a day.
            
            
              Aug.
              27.
                the two Canteens of brandy from Leitch.
            
            
              Aug.
              29.
              
                         
		  25.℔ brown sugar recd from Leitch Aug. 22. now out. there has been much company. this is 3½ ℔ a day
            
            
              
              29.
               recd 25.℔ from Leitch.
            
            
              Sep.
              
                        6
                        7.
                     
              
		  groceries from Gordon & Trokes opened. see their lre of Aug. 29.
            
            
            
              Nov.
              30.
              
                        
                     the wood box in my bedroom holds ¹⁄₁₀ of a cord, and in 9 days, partly excessive cold, partly very moderate was used twice full, which is a cord in 45 days = 6½ weeks
            
          
          
            
              
              
              
                        
                     the box was filled
               Nov. 22. 26. Dec 
                        30 Dec. 5. 12. 15. 18. 23. 28. 31.
            
            
              
              
              
               Jan. 5. 13. 19. 22. 25. 27. 29. Feb 2/2. 3. 5. 8. 13. 20. 28.
            
            
              
              
              
               Mar. 10. 16. 22/2.
            
          
          
            
              Dec.
               4.
              
                        
                        
                        
                        
                        
                        
                        
                        
                        agreed to take of mrs Lewis 16. young geese @ .5. and 12. Turkies @ .66⅔ also fresh butter thro’ the winter
            
            
              1810.
              
              
            
            
              Apr.
               22.
              
                        statement of cyder made in November last.

            
            
              
              
              
                        1. cask of Taliaferro cyder was bottled & served thro’ the winter to this day.

            
          
          
            
              
              
              
                        in March we bottled
               460.
              bottles more
              of Taliaferro
            
            
              
              
              
               72 
              
              of red Hughes
            
            
              
              
              
              532


            
            
              
              
               making in the whole about 175. gallons.
            
          
          
            
              May
               2.
              
                        
                        
                        recieved from Richmond 4. quant quart bottles of olive oil; being entirely without. they probably contain about three real quarts.June 12. it was out. which is at the rate of a pint a week.
            
            
              June.
              15.
              
                        recd 12. similar bottles of do of 1½ pint each = 18. pints: will of course last till about the last of Sep.
            
            
              July
              16.
              
                        
                        
                        
                        
                        
                        
                        
                        recd from Leitch 35.℔ brown sugar & 3. galls Fr. brandy
            
            
              Aug
               2.
              recd from do 25.℔ 
                        brown 
                        coffee
            
          
          
            
              
              3.
              
                        
                        recd from Leitch 25 
              
                        
                        
                        ℔ brown sugar.
            
            
              
              
               
              
                        
                        ℔ cotton
            
          
          
            
              
              18.
              
                        
                        
                        
                        
                        
                        
                        
                        
                        50.℔ brown sugar & 3. galls brandy from Leitch 2 galls whisky
            
            
              Sep.
               28.
              2 loaves sugar from Higginb.
            
            
              
              29.
              
                        
                        25.℔ brown do from do
            
            
              Oct.
               13.
              
                        2. loaves sugar from Higginb.
            
            
              
              20.
              
                        20 ℔ coffee D. Hig
            
          
          
            
              
              23.
              
                        
                        
                        25.℔ brown sugar
              }
              from do
            
            
              
               
              2.℔ tea
            
          
          
            
              Nov.
               7.
              
                        
                        
                        
                        50.℔ brown sugar. 20.℔ coffee from Hig
            
            
              
              12.
              
                        2 loaves sugar Hig
            
            
              
              24.
              
                        2. canteens Fr. brandy.
            
            
              Dec.
              10.
              
                        2. loaves sugar
            
            
              
              
              25.℔ coffee
            
            
            
              
              
              
                        
                        1.℔ black pepper
                     
            
          
          
            
              
              
              1811.


            
            
              Jan.
              10.
              
                        50.℔ 
                        coffee 
                        brown sugar. this proved full of sand
              }
              
                        Higginb.
            
            
              
              
              2. loaves white sugar
            
            
              
              
              
                        25.℔ coffee
            
            
              
              23.
              
                        3
                           4. loaves white sugar. Hig.


            
            
              
              27.
              
                        50.℔ brown sugar. Watson and Vest.


            
          
          
            
              Mar.
               5.
              
                        
                        
 2.℔ tea
              }
              D.H.
            
            
              
              
              2. loaves white sugar
            
            
              
              
              
                        50.℔ brown do
            
            
              
               
                        13.
              
                        50.℔ coffee


            
            
              
              6.
              
                        50.℔ 
                        co 
                        brown sugar
              }
              
                     Watson & Vest
            
            
              
              
              
                        
 4. cheeses 96.℔
            
            
              
               13.
              
                        
                        50.℔ coffee 
              }
              D.H.
            
            
              
              
              2. loaves sugar
            
          
          
            
              
               23.
              
                        
                        a hhd molasses D.H. @ 3/ + carriage. 90 gallons.
            
            
              
              
              200.℔ cotton.
            
          
          
            
              
              28.
              
                        
                        2.℔ tea
              }
              D.H.
            
            
              
              
              4. loaves sugar
            
            
              
              
              
                        
                        1.℔ black pepper
            
            
              
              
              


            
            
              May.
              26.
              2. loaves sugar. D.H.


            
            
              
              30.
              
                        50.℔ brown sugar
              }
              D.H.
            
            
              
              
              
                        20 ℔ coffee
            
            
              June
              22.
              2. loaves sugar
              }
              D.H.
            
            
              
              
              
                        50.℔ brown do
            
            
              
               25.
              
                        
                        2.℔ tea


            
          
          
            
              July
              7.
              2 loaves sugar.
              D.H.
            
            
              
              28
              2 do
              do
            
            
              Aug.
              3.
              
                        20 ℔ coffee.
              do
            
          
          
            
              
              26.
              
                        50.℔ br. sugar
            
            
              
              
              2. loaves white
            
            
              
              
              
                        
                        2.℔ tea.
            
            
              Sep.
               10.
              
                        50.℔ brown sugar
            
            
              
              
              2. loaves white
            
            
              
              
              
                        
                        
                        
                        
                        
                        
                        
                        1.℔ 
                        race ginger. 1 oz. mace. 2. oz. cloves
            
            
              
              15.
              
                        
                        2.℔ tea
            
            
              
              
              2. loaves sugar
            
            
              
              
              
                        20.℔ coffee.
            
            
              Oct.
               4.
              
                        
                        
                        2 canteens Fr. brandy from Leitch
            
            
              
              23.
              
                        
                        2 ℔ tea.
            
            
              
              
              2 loaves sugar
            
            
              
              
              
                        50.℔ brown do
            
          
         